Citation Nr: 1216228	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-12 932	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sinusitis, claimed as residuals of a sinus cavity injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  Additionally, he served on inactive duty for training (INACDUTRA) in the Kentucky Army National Guard from June 15 to 29, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for sinusitis (claimed as residuals of a sinus cavity injury).

In March 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including providing the Veteran with a VA medical examination to obtain a nexus opinion.  Following completion of this requested action in April 2011, the denial of VA compensation for sinusitis (claimed as residuals of a sinus cavity injury) was confirmed in a February 2012 supplemental statement of the case.  Thereafter, the appeal was recertified and returned to the Board in March 2012.   


FINDINGS OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant expressly requesting a withdrawal of his appeal for service connection for sinusitis (claimed as residuals of a sinus cavity injury).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, after the appeal was recertified in March 2012, the Board received correspondence from the appellant in April 2012, in which he expressly withdrew his appeal regarding his claim of entitlement to service connection for sinusitis (claimed as residuals of a sinus cavity injury); hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal regarding the claim of entitlement to service connection for sinusitis (claimed as residuals of a sinus cavity injury) is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


